Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for priority from U. S. Provisional Patent Application Serial No. 63/026,943, filed on 05/19/2020 under 35 U.S.C. 119(e).


Drawings
Figure 1 appears to be color photographs and color drawings and include line at the bottom of the drawings which is not proper and are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings figures 1-3 and are objected to because figure 1, letters and symbols are not readable properly and include even numbers for each elements and for 2l2ments 24 and 22 examiner is not sure why arrow pointing first to element 24 and another arrow pointing from element 24 to element 22 does not appear to be proper it should elements 14 to 22 to 24 and for figure 2 an3 examiner is not sure why elements number are even and for figure 3, examiner is not sure why elements 46 and 52 are not connected to the flow chart or what happens if the match user input with data change pattern which is not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  	Applicant is requested to review all claims and entire disclosure and make appropriate correction as required and as necessary to overcome objections to figure as stated here.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “SYSTEM AND METHOD FOR ENERGY FORECASTING BASED ON INDOOR AND OUTDOOR WEATHER DATA”.

	Applicant is requested to review all claims and entire disclosure and make appropriate correction as required and as necessary to overcome objections to figure as stated above related to specification and drawings if any changes needed to be made.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 12 and 19 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “system for energy forecasting” and/or “method for energy forecasting” and/or “an indoor weather data monitor configured to issue an indoor weather signal indicative of at least one indoor weather parameter; an outdoor weather data monitor configured to issue an outdoor weather signal indicative of at least one outdoor weather parameter” and/or “a controller configured to receive a setpoint signal, the indoor weather signal and the outdoor weather signal, the controller programmed to predict an energy usage of a structure based on the setpoint signal, the indoor weather signal and the outdoor weather signal” and/or “the controller is configured to match a change in the energy usage data received from the utility monitoring equipment with the input from the interface”; examiner is not sure how and what kind of energy forecasting is received or generated, received and transmitted is not too clear and as to how the weather data what kind of weather data are generated, monitored or received or transmitted is not too clear; and as to setpoint signal examiner is not sure what kind of setpoint signals are how these signals are received  and how the controller is programmed to predict energy usage of a structure is determined based on the signal is not clear and as to match the energy usage examiner is not sure how and with what energy usage data are matched is not clear; there is not a proper structural relationships between these limitation, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.  Independent clams 1, 12 and 19 appears to too broad and requested applicant to amend claims to clarify the matter suggested here to advance the prosecution of the instant application.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent system claim 1 is directed to the abstract idea of energy forecasting, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent system claims 1 and 19 and the corresponding independent method claim 12 recite, in part, a system for energy forecasting, the system comprising: an indoor weather data monitor configured to issue an indoor weather signal indicative of at least one indoor weather parameter; an outdoor weather data monitor configured to issue an outdoor weather signal indicative of at least one outdoor weather parameter; and a controller configured to receive a setpoint signal, the indoor weather signal and the outdoor weather signal, the controller programmed to predict an energy usage of a structure based on the setpoint signal, the indoor weather signal and the outdoor weather signal.
This system describe the concept of forecasting energy, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The processor of claims 1 and 19 and the corresponding method of claim 12 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extra solution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.

Dependent claims 2-10, 13-18 and 20 refine the objective function of claim 1 and claim 11 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.  Independent clams 1, 12 and 19 appears to too broad and requested applicant to amend claims to clarify the matter suggested here to advance the prosecution of the instant application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected pre-AIA  under 35 U.S.C. 102(a)(1) / (b) as being anticipated by Sloop et al. (US Pub. No. 2017/0206615 A1).

As to claims 1, 12 and 19, Sloop teaches the invention including a system and a method for energy forecasting as server receives thermodynamic models, energy price data and energy load forecast data (see, abstract), the system and the method, comprising: an indoor weather data monitor configured to issue an indoor weather signal indicative of at least one indoor weather parameter (see, Para 0021, 0042, 0055); an outdoor weather data monitor configured to issue an outdoor weather signal indicative of at least one outdoor weather parameter (see, figures 5A-6 and Para 0031-0032, 0070-0075); and a controller configured to receive a setpoint signal, the indoor weather signal and the outdoor weather signal, the controller programmed to predict an energy usage of a structure based on the setpoint signal, the indoor weather signal and the outdoor weather signal (see, abstract and figures 4-6 and Para 0024-0025, 0084-0089); and predicting an energy usage of a structure based on the setpoint temperature, the indoor weather parameter and the outdoor weather parameter (see, Para 0006-0008, 0012, 0055, 0057-0059, 0079). 

As to claims 2-3, Sloop teaches the system and the method further comprising a thermostat configured to issue the setpoint signal indicative of a setpoint temperature wherein the thermostat is configured to receive a user input for adjustment of the setpoint temperature (see, abstract and figure 1 and para 0003, 0040, 0044-0048, 0071).  

As to claims 4-5 and 13, Sloop teaches the system and the method further comprising a usage monitor configured to issue a usage signal indicative of energy usage of at least one appliance (0005, 0017, 0046, 0073), the controller receiving the usage signal and programmed to use the usage signal to compare actual usage to predicted usage and adjust forecasting based on the comparison to the setpoint temperature and wherein the at least one appliance comprises an HVAC component (see, abstract and Para 0005, 0011, 0018, 0042-0046, 0073, 0107). 

As to claims 6-8 and 14-15, Sloop teaches the system and the method wherein the at least one indoor weather parameter includes at least one of indoor humidity and indoor temperature and wherein the at least one outdoor weather parameter includes at least one of outdoor humidity, outdoor temperature, wind speed and wind direction and both real-time and forecasted weather parameters (see, figure 1 and Para 0010-0011, 0017, 0040-0043, 0048, 0053).

As to claims 9-11 and 16-18, Sloop teaches the system and the method wherein the controller includes a comparator configured to compare the indoor weather signal to the setpoint signal, in view of the outdoor weather signal to create the prediction of the energy usage (see, Para 0006-0008, 0012, 0055, 0057-0059, 0079) and wherein the controller is programmed to include at least one of an air exchange rate of the structure and an insulation value of the structure, the controller programmed to include at least one of the air exchange rate of the structure and the insulation value of the structure in the creation of the prediction of the energy usage (see, figure 9 and Para 0012, 0043, 0047, 0070, 0087-0088, 0106, 0110), adjust the at least one of the air exchange rate of the structure and the insulation value of the structure to reflect actual historical usage data in view of prevailing weather conditions and setpoint temperatures at the time of data collection and  (see, figure 9 and Para 0012, 0021, 0043, 0047, 0070, 0083, 0087-0089, 0106, 0110). 

As to claim 20, Sloop teaches the system and the method wherein controller stores the match between the change in energy usage data and input from the user (see, abstract and figure 8 and Para 0073, 0079-0081, 0092, 0100).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Abiprojo et al. (US 20160377309 A1) is related to HVAC performance and energy usage monitoring and reporting system.

Du et al. (US 20210285671 A1) is related to predictive building control system with discomfort threshold adjustment.

Bell et al. (US 20200025402 A1) is related to smart thermostat with model predictive control and demand response integration.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119